Order entered February 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01107-CR

                     EX PARTE EDRICK PAUL FULLER

              On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
                   Trial Court Cause No. WX21-93010-J

                                     ORDER

      Before the Court is appellant’s February 16, 2022 motion to extend the time

to file appellant’s amended brief. We GRANT the motion and ORDER appellant

to file his amended brief on or before February 25, 2022.


                                             /s/   DENNISE GARCIA
                                                   JUSTICE